Citation Nr: 1635908	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Navy, serving on active duty from August 1970 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case is currently under the jurisdiction of the RO in Seattle, Washington. 

The Veteran and his spouse testified at a  hearing before the undersigned in July 2016.  A transcript is of record. 


FINDING OF FACT

The Veteran's sleep apnea results from disease or injury incurred in active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for sleep apnea.  For the following reasons, the Board finds that service connection is established. 


I. Applicable Law

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


II. Facts

In written statements dated in September 2012, October 2012, January 2013, and June 2013, as well as in the July 2016 hearing testimony, the Veteran and his spouse stated that during active service the Veteran experienced progressively worsening snoring symptoms and breathing difficulties while sleeping, which was eventually diagnosed as sleep apnea around 1990, shortly after the Veteran's retirement.  The Veteran's wife testified at the hearing that she noticed during service that the Veteran would sometimes stop breathing in his sleep, and she would have to wake or move him to get him to start breathing again. 

The service treatment records (STRs) do not reflect diagnoses of sleep apnea or treatment for sleep problems.  Service examination reports, including at retirement, do not show clinical findings of sleep apnea, and the Veteran denied a history of frequent trouble sleeping in the May 1990 retirement report of medical history.  

Private treatment records show a diagnosis of obstructive sleep apnea in November 2012 based on a sleep study.  VA treatment records dated in 2015 also show diagnoses of sleep apnea.  A January 2013 private treatment record reflects that the Veteran had been using a CPAP (continuous positive airway pressure) machine since 1991.  Although an October 2012 private treatment record states that the Veteran had used a CPAP since 1998, and a November 2012 private treatment record states that he had used a CPAP for the past eleven years, these records may have been referring to the particular CPAP machine the Veteran was using at the time, which was noted to be old and no longer effective, rather than to the use of CPAP machines in general.  

A February 2007 private treatment record also reflects a diagnosis of obstructive sleep apnea, and showed that the Veteran was seen for calibration of his CPAP machine and supplies such as filters, a mask, and hose. 


III. Analysis

The balance of the evidence supports service connection for the Veteran's sleep apnea.  The testimony of the Veteran and his spouse constitutes competent and credible evidence of significant snoring symptoms during and since active service that were diagnosed shortly after service retirement as sleep apnea.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition when, in relevant part, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent with respect to matters capable of lay observation).  The private treatment records reflecting that the Veteran had used a CPAP machine since 1991, and was seen for calibration of a CPAP machine and diagnosed with sleep apnea in February 2007, support the credibility of the testimony provided.  

The fact that the service treatment records do not reflect diagnoses or treatment for sleep apnea or sleep problems does not weigh against credibility of the testimony provided.  See Buchanan v. Nicholson, 451 F.3d, 1331, 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that the absence of evidence does not automatically constitute substantive negative evidence).  There is no apparent reason why symptoms of snoring or sleep difficulties during service would ordinarily be recorded in a treatment record at the time, or that there would be a clinical finding of sleep apnea unless the Veteran had undergone a sleep study and was monitored by specialized equipment, as reflected in the November 2012 sleep study.  Thus, the absence of an entry in the STR's does not weigh against the credibility of the testimony provided, in which the Veteran and his spouse stated that the symptoms gradually worsened to the point when he first underwent a sleep study after service.  See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (holding that the absence of a record documenting the fact at issue only weighs against the claim if the fact would ordinarily have been recorded); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) (noting that "the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact'").  The Board also notes that although the Veteran denied a history of frequent trouble sleep in the May 1990 retirement report of medical history, he also denied a history of every other medical condition as well, including knee problems, which the STR's document and for which service connection has been established.  He may not have found it worthwhile at the time to note a history of frequent trouble sleeping, or perhaps was not sufficiently aware of it to consider it a significant part of his medical history.  In any event, his denial of a history of frequent trouble sleeping at retirement from active service does not weigh against the otherwise-credible statements of the Veteran and his spouse; 

In sum, the Veteran's progressively worsening snoring and breathing difficulties during active service, which were diagnosed as sleep apnea shortly after retirement, support service incurrence.  The fact that he has had sleep apnea problems ever since service, as evidenced by his reported medical history and use of a CPAP machine since the 1990's, support a medical nexus between the current sleep apnea diagnosis and the sleep apnea symptoms during service.  See Holton, 557 F.3d at 1366.

Accordingly, resolving reasonable doubt in favor of the claim, service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


